        Case 3:14-cv-05266-VC Document 354 Filed 04/03/20 Page 1 of 7




Michael F. Ram, CSB #104805
Email: mram@robinskaplan.com
ROBINS KAPLAN LLP
2440 West El Camino Real, Suite 100
Mountain View, California 94040
Telephone: (650) 784-4040
Facsimile: (650) 784-4041

[Additional Counsel Appear on Signature Page]

Attorneys for Plaintiffs



                                 U.S. DISTRICT COURT
                           NORTHERN DISTRICT OF CALIFORNIA
                               SAN FRANCISCO DIVISION

KAREN SOLBERG, NANCY MORIN, and
NARISHA BONAKDAR, on their own behalf
and on behalf of others similarly situated,         NO. 3:14-cv-05266-VC

                                                    STIPULATION AND [PROPOSED]
                       Plaintiffs,
                                                    ORDER EXTENDING BRIEFING
                                                    DEADLINES ON PARTIES’ CROSS-
       v.
                                                    MOTIONS FOR SUMMARY
                                                    JUDGMENT AND DECERTIFICATION
VICTIM SERVICES, INC., d/b/a
CorrectiveSolutions, NATIONAL
                                                    Honorable Vince Chhabria
CORRECTIVE GROUP, INC., d/b/a
CorrectiveSolutions, AMERICAN JUSTICE
                                                    CLASS ACTION
SOLUTIONS, INC., d/b/a CorrectiveSolutions,
BIRCH GROVE HOLDINGS, INC., MATS
                                                    DEMAND FOR TRIAL BY JURY
JONSSON and KARL THOMAS JONSSON,
                                                    DATE:
                       Defendants.
                                                    TIME:     10:00 a.m.
                                                    LOCATION: Courtroom 4 - 17th Floor

                                     I. STIPULATION

       The parties jointly request that the Court extend the deadlines on the parties’ cross-

motions for summary judgment and decertification by forty-five days. The Court set the

briefing schedule for cross-motions on summary judgment and class decertification in

December. (Dkt. No. 351). The Court permitted the parties to issue narrow document
STIPULATION AND [PROPOSED] ORDER EXTENDING BRIEFING
DEADLINES ON PARTIES’ CROSS-MOTIONS FOR SUMMARY
JUDGMENT AND DECERTIFICATION - 1
CASE NO. 3:14-CV-05266-VC
        Case 3:14-cv-05266-VC Document 354 Filed 04/03/20 Page 2 of 7




subpoenas to the thirty-two counties with which Defendants’ contracted to operate their bad

check diversion program during the class period seeking documents regarding county approval

of fees charged to Class members.

       On December 27, 2019, the parties issued joint subpoenas to those thirty-two counties

seeking documents from the County, the District Attorney’s Office, and the Board of

Supervisors. Due to issues regarding service on some of the counties, the parties reissued some

of the subpoenas at various points in time between December 2019 and March 2020.

       The parties have worked diligently to obtain complete responses to the subpoenas but

request additional time to allow them to obtain complete responses. The parties have

encountered difficulty over the past month in obtaining responses and declarations from some

counties due to the current COVID-19 outbreak. Operations in many of the counties are limited

to essential services, and the parties have had difficulty communicating with individuals at the

County Counsel’s Office, District Attorney’s Office, and Board of Supervisors and obtaining

records custodian signatures because many of those individuals are working remotely and/or

are nonresponsive.

       To date, the parties have received complete responses from the following twenty-one

counties: Alameda, Calaveras, Colusa, Fresno, Glenn, Los Angeles, Madera, Marin, Mariposa,

Merced, Modoc, Nevada, Orange, San Bernardino, San Joaquin, San Mateo, Santa Clara,

Siskiyou, Stanislaus, Tulare, and Tuolumne.

       The parties have received partial responses from the following seven counties:

   1. Contra Costa: The District Attorney’s Office has responded but the Board of
      Supervisors has not. The County Counsel Office has stated that because of the current
      public health crisis, the Board of Supervisors will provide a response by April 30, 2020.

   2. El Dorado: The Board of Supervisors has produced documents and the District
      Attorney’s Office has no responsive documents. The parties are working with the
STIPULATION AND [PROPOSED] ORDER EXTENDING BRIEFING
DEADLINES ON PARTIES’ CROSS-MOTIONS FOR SUMMARY
JUDGMENT AND DECERTIFICATION - 2
CASE NO. 3:14-CV-05266-VC
        Case 3:14-cv-05266-VC Document 354 Filed 04/03/20 Page 3 of 7




       County Counsel’s Office to obtain records custodian declarations from the Board of
       Supervisors and the District Attorney’s Office.

   3. Lassen: The Board of Supervisors has fully responded. The County Counsel’s Office
      has stated that the District Attorney’s Office does not possess responsive documents and
      is working to obtain a records custodian declaration from the District Attorney’s Office.

   4. Monterey: The District Attorney’s Office has fully responded. The parties are working
      with the County Counsel’s Office to obtain a response from the Board of Supervisors.

   5. Placer: The Board of Supervisors has fully responded and the County Counsel’s Office
      has represented that the District Attorney’s Office does not possess any responsive
      documents that have not been previously produced in response to a previous subpoena
      or public records act request in connection with the matter. The parties have been trying
      to communicate with the County Counsel’s Office to obtain a records custodian
      declaration for the District Attorney’s Office.

   6. Riverside: The District Attorney’s Office produced documents and the Board of
      Supervisors does not possess responsive documents. The County Counsel’s Office is
      working to provide records custodian declarations by April 3, 2020.

   7. Sonoma: The Board of Supervisors has fully responded. The parties are working with
      the District Attorney’s Office on providing a response.

Two counties have agreed to provide responses by the end of April 2020:

   1. Santa Cruz: The County has agreed to provide a response by mid-April 2020. Although
      the parties effectuated service on the County on January 13, 2020, the County did not
      initially respond. The Board of Supervisors accepted service electronically on March
      24, 2020.

   2. Sierra: The County’s response is due on April 6, 2020. The parties attempted, without
      success, to serve Sierra County on multiple occasions between December 2019 and
      February 2020. The parties were finally able to effectuate service on March 17, 2020.

       The parties have not received responses and have been unable to communicate with

representatives from Imperial and Santa Barbara County. The parties intend to move to compel

compliance with the subpoenas by April 17, 2020, if they are unable to communicate with the

counties and reach agreement on compliance.

       The parties request that the Court extend the briefing schedule for the parties’ cross-

motions by 45 days and adopt the following schedule:
STIPULATION AND [PROPOSED] ORDER EXTENDING BRIEFING
DEADLINES ON PARTIES’ CROSS-MOTIONS FOR SUMMARY
JUDGMENT AND DECERTIFICATION - 3
CASE NO. 3:14-CV-05266-VC
       Case 3:14-cv-05266-VC Document 354 Filed 04/03/20 Page 4 of 7




              EVENT               CURRENT DEADLINE               PROPOSED DEADLINE

 Defendants’ brief (first)             April 17, 2020                June 1, 2020

 Plaintiffs’ brief (second)            May 8, 2020                   June 22, 2020

 Defendants’ brief (third)             May 22, 2020                  July 6, 2020

 Plaintiffs’ brief (fourth)            May 29, 2020                  July 13, 2020

 Motion hearing                        June 18, 2020                 July 30, 2020

      IT IS SO STIPULATED

      RESPECTFULLY SUBMITTED AND DATED this 3rd day of April, 2020.

TERRELL MARSHALL LAW GROUP                     FREEDMAN + TAITELMAN, LLP


By: /s/ Beth E. Terrell, CSB #178181           By: /s/ Michael A. Taitelman, CSB #156254
    Beth E. Terrell, CSB #178181                    Michael A. Taitelman, CSB #156254
    Email: bterrell@tmdwlaw.com                     Email: mtaitelman@ftllp.com
    936 North 34th Street, Suite 300                Sean M. Hardy, CSB #266446
    Seattle, Washington 98103-8869                  Email: smhardy@ftllp.com
    Telephone: (206) 816-6603                       1901 Avenue of the Stars, Suite 500
    Facsimile: (206) 350-3528                       Los Angeles, California 90067
                                                    Telephone: (310) 201-0005
    Paul Arons                                      Facsimile: (310) 201-0045
    Email: lopa@rockisland.com
    LAW OFFICE OF PAUL ARONS                   Attorneys for Defendants Victim Services,
    685 Spring Street, Suite 104               Inc., National Corrective Group, Inc.,
    Friday Harbor, Washington 98250            American Justice Solutions, Inc., Birch
    Telephone: (360) 378-6496                  Grove Holdings, Inc., Mats Jonsson, and
    Facsimile: (360) 378-6498                  Karl Thomas Jonsson

    Deepak Gupta, Admitted Pro Hac Vice
    Email: deepak@guptawessler.com
    GUPTA WESSLER PLLC
    1900 L Street, NW, Suite 312
    Washington, DC 20036
    Telephone: (202) 888-1741
    Facsimile: (202) 888-7792



STIPULATION AND [PROPOSED] ORDER EXTENDING BRIEFING
DEADLINES ON PARTIES’ CROSS-MOTIONS FOR SUMMARY
JUDGMENT AND DECERTIFICATION - 4
CASE NO. 3:14-CV-05266-VC
       Case 3:14-cv-05266-VC Document 354 Filed 04/03/20 Page 5 of 7




    Michael F. Ram, CSB #104805
    Email: mram@robinskaplan.com
    ROBINS KAPLAN LLP
    2440 West El Camino Real, Suite 100
    Mountain View, California 94040
    Telephone: (650) 784-4040
    Facsimile: (650) 784-4041

Attorneys for Plaintiffs




STIPULATION AND [PROPOSED] ORDER EXTENDING BRIEFING
DEADLINES ON PARTIES’ CROSS-MOTIONS FOR SUMMARY
JUDGMENT AND DECERTIFICATION - 5
CASE NO. 3:14-CV-05266-VC
     Case 3:14-cv-05266-VC Document 354 Filed 04/03/20 Page 6 of 7




                          II. [PROPOSED] ORDER

     PURSUANT TO STIPULATION, IT IS SO ORDERED.


     DATED this _____ day of _________________, 2020.




                                     UNITED STATES DISTRICT JUDGE




STIPULATION AND [PROPOSED] ORDER EXTENDING BRIEFING
DEADLINES ON PARTIES’ CROSS-MOTIONS FOR SUMMARY
JUDGMENT AND DECERTIFICATION - 6
CASE NO. 3:14-CV-05266-VC
        Case 3:14-cv-05266-VC Document 354 Filed 04/03/20 Page 7 of 7




                                 CERTIFICATE OF SERVICE

       I, Beth E. Terrell, hereby certify that on April 3, 2020, I electronically filed the

foregoing with the Clerk of the Court using the CM/ECF system which will send notification to

all registered CM/ECF users:

              Michael A. Taitelman, CSB #156254
              Email: mtaitelman@ftllp.com
              Sean M. Hardy, CSB #266446
              Email: smhardy@ftllp.com
              FREEDMAN & TAITELMAN, LLP
              1901 Avenue of the Stars, Suite 500
              Los Angeles, California 90067
              Telephone: (310) 201-0005
              Facsimile: (310) 201-0045

              Attorneys for Defendants

       DATED this 3rd day of April, 2020.

                                           TERRELL MARSHALL LAW GROUP PLLC

                                           By: /s/ Beth E. Terrell, CSB #178181
                                               Beth E. Terrell, CSB #178181
                                               Email: bterrell@terrellmarshall.com
                                               936 North 34th Street, Suite 300
                                               Seattle, Washington 98103-8869
                                               Telephone: (206) 816-6603
                                               Facsimile: (206) 319-5450

                                           Attorneys for Plaintiffs




STIPULATION AND [PROPOSED] ORDER EXTENDING BRIEFING
DEADLINES ON PARTIES’ CROSS-MOTIONS FOR SUMMARY
JUDGMENT AND DECERTIFICATION - 7
CASE NO. 3:14-CV-05266-VC
